Exhibit 10.1

Zendesk, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE BONUS PLAN

1.

Purpose

This Amended and Restated Executive Incentive Bonus Plan (the “Incentive Plan”)
amends and restates the Executive Cash Incentive Bonus Plan adopted on April 18,
2014 in its entirety and is intended to provide an incentive for superior work
and to motivate eligible executives of Zendesk, Inc. (the “Company”) and its
subsidiaries toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives.  The Incentive
Plan is for the benefit of Covered Executives (as defined below).

2.

Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses
hereunder.  Participation in this Plan does not change the “at will” nature of a
Covered Executive’s employment with the Company.

3.

Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

4.

Bonus Determinations

(a)Corporate Performance Goals.  A Covered Executive may receive a bonus payment
under the Incentive Plan based upon the attainment of one or more performance
objectives that are established by the Compensation Committee and relate to
financial and operational metrics with respect to the Company or any of its
subsidiaries (the “Corporate Performance Goals”), including the following:  cash
flow (including, but not limited to, operating cash flow and free cash flow);
revenue; corporate revenue; earnings before interest, taxes, depreciation and
amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Company’s
common stock; economic value-added; acquisitions or strategic transactions;
operating income (loss); return on capital, assets, equity, or investment;
stockholder returns; return on sales; gross or net profit levels; productivity;
expense efficiency; margins; operating efficiency; customer satisfaction;
working capital; earnings (loss) per share of the Company’s common stock;
bookings, new bookings, expansion or renewals; sales or market share; number of
customers, number of new customers or customer references; operating income
and/or net annual or monthly recurring revenue, any of which may be (A) measured
in absolute terms or compared to any incremental increase, (B) measured in terms
of growth, (C) compared to another company or companies or to results of a peer
group, (D) measured against the market as a whole and/or as compared to
applicable market indices and/or (E) measured on a pre-tax or post-tax basis (if
applicable).  Further, any Corporate Performance Goals may be used to measure
the performance of the Company as a whole or a business unit or other segment of
the Company, or one or more product lines or specific markets.  The Corporate
Performance Goals may differ from Covered Executive to Covered Executive.

 

--------------------------------------------------------------------------------

 

(b)Calculation of Corporate Performance Goals.  At the beginning of each
applicable performance period, the Compensation Committee will determine whether
any significant element(s) will be included in or excluded from the calculation
of any Corporate Performance Goal with respect to any Covered Executive.  In all
other respects, Corporate Performance Goals will be calculated in accordance
with the Company’s financial statements, generally accepted accounting
principles, or under a methodology established by the Compensation Committee at
the beginning of the performance period and which is consistently applied with
respect to a Corporate Performance Goal in the relevant performance period.  

(c)Target; Minimum; Maximum.  Each Corporate Performance Goal shall have a
“target” (100 percent attainment of the Corporate Performance Goal) and may also
have a “minimum” hurdle and/or a “maximum” amount.

(d)Bonus Requirements; Individual Goals.  Except as otherwise set forth in this
Section 4(d):  (i) any bonuses paid to Covered Executives under the Incentive
Plan shall be based upon objectively determinable bonus formulas that tie such
bonuses to one or more performance targets relating to the Corporate Performance
Goals, (ii) bonus formulas for Covered Executives shall be adopted in each
performance period by the Compensation Committee and communicated to each
Covered Executive as early in the performance period as is reasonably
practicable and (iii) no bonuses shall be paid to Covered Executives unless and
until the Compensation Committee makes a determination with respect to the
attainment of the performance targets relating to the Corporate Performance
Goals.  Notwithstanding the foregoing, the Compensation Committee may adjust
bonuses payable under the Incentive Plan (i.e., by increasing or decreasing any
formulaic bonus payable hereunder) based on achievement of one or more
individual performance objectives or pay bonuses (including, without limitation,
discretionary bonuses) to Covered Executives under the Incentive Plan based on
individual performance goals and/or upon such other terms and conditions as the
Compensation Committee may in its discretion determine.

(e)Individual Target Bonuses.  The Compensation Committee shall establish a
target bonus opportunity for each Covered Executive for each performance
period.  For each Covered Executive, the Compensation Committee shall have the
authority to apportion the target award so that a portion of the target award
shall be tied to attainment of Corporate Performance Goals and a portion of the
target award shall be tied to attainment of individual performance objectives.

(f)Employment Requirement.  Subject to any additional terms contained in a
written agreement between the Covered Executive and the Company, the payment of
a bonus to a Covered Executive with respect to a performance period shall be
conditioned upon the Covered Executive’s employment by the Company on the bonus
payment date.  If a Covered Executive was not employed for an entire performance
period, the Compensation Committee may pro rate the bonus based on the number of
days employed during such period.

5.

Timing and Form of Payment

(a)With respect to Corporate Performance Goals established and measured on a
basis more frequently than annually (e.g., quarterly or semi-annually), the
Corporate Performance Goals will be measured at the end of each performance
period after the Company’s financial reports with respect to such period(s) have
been published.  If the Corporate Performance Goals and/or individual goals for
such period are met, payments will be made as soon as practicable following the
end of such period, but not later 74 days after the end of the fiscal year in
which such performance period ends.

2

--------------------------------------------------------------------------------

 

(b)With respect to Corporate Performance Goals established and measured on an
annual or multi-year basis, Corporate Performance Goals will be measured as of
the end of each such performance period (e.g., the end of each fiscal year)
after the Company’s financial reports with respect to such period(s) have been
published.  If the Corporate Performance Goals and/ or individual goals for any
such period are met, bonus payments will be made as soon as practicable, but not
later than 74 days after the end of the relevant fiscal year.  

(c)At the discretion of the Compensation Committee, bonus payments may be paid
under the Incentive Plan in either cash, equity granted under the Company’s 2014
Stock Option and Incentive Plan (or any successor plan), or a combination of the
two. The value of any equity granted in partial or full satisfaction of a bonus
payment due under the Incentive Plan shall be reasonably determined by the
Compensation Committee.  

(d)For the avoidance of doubt, bonuses earned at any time in a fiscal year must
be paid no later than 74 days after the last day of such fiscal year.  

6.

Amendment and Termination

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

3